Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 February 2022 has been entered.
 
CLAIMS UNDER EXAMINATION
Claims 1, 3, 5-12 and 15-21 are pending. Claims 1, 3, 5-12, 15-17 and 20-21 have been examined on their merits.

 PRIORITY
The instant application claims priority to GB1118586. The Foreign document does not provide support for hyaluronic acid species with the claimed weights and amounts. The Applicant has benefit is to PCT/IB2012/055974, filed on 29 October 2012.

WITHDRAWN REJECTIONS:
The previous rejections have been withdrawn due to claim amendment.

NEW GROUNDS OF REJECTION
New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). See M.P.E.P. § 2163.02. In this case, the skilled artisan would not have reasonably concluded at the time of the invention that applicant was in possession of the entire invention as claimed.

Claim 1 is directed to a system for preparing a cell composition. The claim recites “a centrifuge adapted to centrifuge blood to separate a platelet rich plasma”. As a noun, the term “centrifuge” refers to either  “a machine using centrifugal force for separating substances of different densities, for removing moisture, or for simulating gravitational effects” (Merriam Webster Dictionary). As written, the claim is interpreted to mean the centrifuge tube is able to centrifuge blood. As a verb, the term means “to subject to centrifugal action especially in a centrifuge” (Merriam Webster Dictionary). The Instant Specification provides support for a tube that is centrifuged ([0217] [0274] [0463]). The Instant Specification provides support for a centrifuge (i.e. the RegenPRP centrifuge [0463]). The Instant Specification does not provide support for a tube that is able to centrifuge blood.

The “written description” requirement may be satisfied by using such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention. See Noelle v. Lederman, 355 F.3d 1343, 1349, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) and Lockwood v. American Airlines, Inc., 107 F.3d at 1572, 41 USPQ2d at 1966. A definition by function alone “does not suffice” to sufficiently describe a coding sequence “because it is only an indication of what the gene does, rather than what it is.” Regents of the University of California v. Eli Lilly  & Co., 119 F.3 at 1568, 43 USPQ2d at 1406 (Fed. Cir. 1997). See also Fiers v. Ravel, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (Fed. Clarification is required. 1993) (discussing Amgen Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)). 

The written description requirement is in place to ensure that “when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function.”  Ariad Pharms. Co. v. Eli Lilly & Co., 94 U.S.P.Q.2d 1161, 1172 (Fed. Cir. 2010) (en banc).  

A consideration of the four corners of the specification does not reflect that applicants have actually invented the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-12, 15-17  and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claim 1 has been amended to recite “wherein upon centrifugation, the blood is separated into at least: (i) the platelet rich plasma and hyaluronic acid; and (ii) red blood cells”. Claim 1 recites at least two hyaluronic acids, each with a different weight. Therefore it is unclear which hyaluronic acid step (i) is referring to. Appropriate correction is required. Claims 3, 5-11 and 20 are included in this rejection because they depend from claim 1.

Claim 1 recites “ a centrifuge tube adapted to centrifuge blood to separate a platelet rich plasma, wherein the tube before blood collection and centrifugation …”. There is a lack of antecedent basis for blood collection. Appropriate correction is required. Claims 3, 5-11 and 20 are included in this rejection because they depend from claim 1.
Claim 12 has been amended to recite “wherein upon centrifugation, the blood is separated into at least: (i) the platelet rich plasma and hyaluronic acid; and (ii) red blood cells”. Claim 12 recites at least two hyaluronic acids, each with a different weight. Therefore it is unclear which hyaluronic acid step (i) is referring to. Appropriate correction is required. Claims 13-17 and 21 are included in this rejection because they depend on claim 12.

Claim 12 recites “…wherein prior to introduction of the blood…”. There is a lack of antecedent basis in claim 12 for the blood. It is unclear what the Applicant is referring to. Appropriate correction is required. Claims 13-17 and 21 are included in this rejection because they depend on claim 12.

Claim 12 is interpreted to recite a centrifuge tube comprising “a non-naturally occurring anticoagulant comprising a calcium chelating agent and/or a non-naturally occurring cell selector gel”. The claim also recites “wherein the centrifuge tube has a cell selector gel including a polymer”. As written, it is unclear if the cell selector gel including a polymer is the non-naturally occurring cell selector gel, or if the claim means there are two different cell selector gels in the tube. The metes and bounds of the claim are unclear. Appropriate correction is required. Claims 13-17 and 21 are included in this rejection because they depend on claim 12.

Claim 12 recites a centrifuge tube comprising “a non-naturally occurring anticoagulant comprising a calcium chelating agent and/or a non-naturally occurring cell selector gel”. This is interpreted to mean the tube can contain either 1) the anticoagulant and the cell selector gel or 2) the anticoagulant or the cell selector gel. Examiner notes the claim also recites the cell selector gel is adapted to separate blood components. While “and/or” is interpreted to mean the gel is not required, the claim also recites limitations directed to how the gel functions in the system to separate blood components. It is unclear if  a cell selector gel is required. The metes and bounds of the claim are unclear. If the claim does not require the cell selector gel, it is unclear how “upon centrifugation the blood is separated into at least platelet rich plasma and hyaluronic acid and red blood cells”. If the Applicant means the cell selector gel is not required, the Instant Specification does not provide support for a system that separates blood without a cell selector gel.  For the purposes of examination, the cell selector gel is not a required component of the claimed system. Appropriate correction is required. Claims 13-17 and 21 are included in this rejection because they depend on claim 12.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 7-10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turzi et al. (previously cited; WO2011/110948 15 September 2011) in view of Francese et al. (previously cited; Bimodal Molecular Weight Hyaluronate Formulations And Methods For Using Same. Patent 6107347).

Claim 1 is directed to a system (hence, a product) for preparing a cell composition. The claim recites a centrifuge tube adapted to centrifuge blood to separate a platelet rich plasma. The claim is interpreted to mean the tube must be able to hold blood during centrifugation. As written, the claim does not contain blood. The limitation “adapted to centrifuge blood to separate a platelet rich plasma” is directed to a method. The claims are directed to a product. Therefore a tube that would be able to separate blood if it were centrifuged reads on this limitation. Claim 1 recites “the tube before blood collection and centrifugation having layers comprising…”. Examiner notes “before blood collection and centrifugation” refer to method steps. These terms do not impart any chemical limitations to the claimed product. The claimed product is interpreted to contain layers comprising the recited anticoagulant, cell selector gel and the claimed at two hyaluronic acids. The claim recites how the at least two hyaluronic acids are able to move during centrifugation to form the cell composition with the platelet rich plasma. As set forth above, blood (and hence, its components) are not present in the claimed system. Therefore this limitation is interpreted to be directed to how the system would operate during a centrifugation step if blood where present.



Turzi et al. disclose a process, tube and a device for preparing a wound healant composition (Abstract). Figure 16 teaches a tube comprising a layer of sodium citrate at the top, a cell selector gel in the middle and hyaluronic acid at the bottom. Turzi teaches sodium citrate is an anticoagulant (page 17, last paragraph). Because sodium citrate is prepared as a salt of citrate, it is interpreted to be non-naturally occurring. It is also of note claim 7 of the instant invention further limits the non-naturally occurring anticoagulant of claim 1 to sodium citrate.

Turzi teaches the following (page 7, second paragraph):
The expression "thixotropic" means a gel that becomes more fluid as a result of agitation or pressure, i.e. a gel which viscosity is decreasing as a result of agitation or pressure. The term viscosity refers to those characteristics of the specified material(s) determining the degree of gelation, such as for example the firmness or hardness of the material, the degree to which the material resists flowing like a fluid. A thixotropic gel according to the invention comprising a polyester gel or a mixture thereof which is water insoluble and chemically inert to blood constituents which can be used in accordance with the invention. Typical thixotropic gels are used in blood cells separation for diagnostics and proteomics purposes. A thixotropic gel is also herein referred to as a "cell selector gel". Other gels may be used in the present invention.

The art teaches a tube that can be centrifuged, and discloses the thixotropic gel will separate the serum from whole blood (page 11, beginning about the third paragraph). A polyester gel is interpreted to be non-naturally occurring because polyester is not a natural compound.

Turzi teaches the tube can produce a supernatant containing enriched platelet rich plasma and hyaluronic acid atop the cell selector gel following centrifugation (page 17, lines 1-2). The art discloses red blood cells are separated from the PRP+HA after centrifugation (Figure 16). Turzi explicitly teaches the use of hyaluronic acid (page 5, line 6).

The order of layers recited in Turzi read on the order of layers recited in claim 1.

While Turzi teaches a tube adapted to centrifuge blood to produce a PRP that contains an anticoagulant, a cell selector gel and a hyaluronic acid, the deficiency of Turzi is that the reference is silent regarding the weight of the hyaluronic acid used.

Francese et al. disclose a method of protecting tissues exposed to trauma (Abstract).
Francese administers a bimodal composition comprising a HA fraction with a high MW
and a HA fraction with a low MW (column 2, lines 54-64). The weight of the high MW fraction is preferably in the range of about 2 million to about 4 million daltons (hence 2000-4000 KDa). The weight of the low MW fraction is preferably in the range of about 300,000 (hence, 300 KDa) (column 4, lines 20-30). Therefore the art suggests HA with a weight that is less than 600 kDA and HA with a weight of about 4000 kDA. The weight ratio of the first fraction (hence, high MW HA) to the second fraction (hence, low MW HA) is in the range of about 0.1 to about 4 (column 4, lines 47-49).

Francese teaches it has unexpectedly been found that such bimodal compositions have
advantages over compositions either of these HA fractions alone (column 2,
lines 59-64). As illustrated in comparative examples 1-3. The art teaches bimodal
compositions have an enhanced protective effect when compared to compositions with
either low or high MW (column 7, lines 43-60).

It would have been  obvious to combine the teachings of Turzi and Francese by using a
bimodal HA composition comprising a species less than 600 KDa and a species of approximately 4000kDA. One would have been motivated to do so since Francese teaches compositions with about 4000 KDa HA and 300 KDa (hence, less than 600 KDa) may be used in compositions that treat tissues. The skilled artisan would use the cited bimodal composition since it has an enhanced protective effect when compared to
compositions with either low or high MW fractions alone. One would have expected similar results since Turzi and Francese both use to heal HA tissues. Therefore claim 1 is included in this rejection (claim 1). 

As set forth above, Francese et al. teach the weight of the high MW fraction is preferably in the range of about 2 million to about 4 million daltons (hence 2000-4000 KDa). The weight of the low MW fraction is preferably in the range of about 300,000 (hence, 300 KDa) (column 4, lines 20-30). Therefore the art suggests HA with a weight that is less than 600 kDA and HA with a weight of about 4000 kDA. A low and high molecular weight hyaluronic acid are rendered obvious. Therefore claim 5 is included in this rejection (claim 5). 

Turzi uses sodium citrate (supra). Therefore claim 7 is rendered obvious (claim 7).

Turzi discloses a syringe for dispensing the composition (page 31, third paragraph). Therefore claim 8 is included in this rejection (claim 8).

Turzi suggests the use of chitosan, fat cells or fact tissue in said wound healant (page 16, third section). Therefore claim 9 is rendered obvious (claim 9).

Turzi suggests the use of botulinum toxin (page 16, second section). Therefore claim 10 is rendered obvious (claim 10).

Claim 20 recites the order of components prior to centrifugation. Examiner notes centrifugation is a method step. The claims are directed to a product. Figure 16 illustrates a tube with hyaluronic below cell selector gel and an anticoagulant above a cell selector gel. Therefore claim 20 is included in this rejection (claim 20).


APPLICANT’S ARGUMENTS
The arguments made in the response filed on 18 January 2022 are acknowledged. The Applicant argues none of the prior art references alone or in combination teach non-naturally occurring hyaluronic acids, namely hyaluronic acid of approximately 600KDa or less than 600 KDa as recited in amended claims 1 and 12.

EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant argues none of the prior art references alone or in combination teach non-naturally occurring hyaluronic acids of approximately 600KDa or less than 600 KDa. Examiner notes the claims do not recite non-naturally occurring hyaluronic acids, nor do they recite non-naturally occurring hyaluronic acids of approximately 600KDa or less than 600 KDa. Therefore this argument is moot. Examiner also notes new grounds of rejection have been set forth above to address the amended claims.

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 3 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turzi et al. in view of Francese et al. as applied to claims 1 and 5 above, and further in view of Petito et al. (previously cited; Method For Use of Hyaluronic Acid in Wound Management. Patent 6541460, 2003) and Ambrosio et al. (previously cited; Rheological Study On Hyaluronic Acid And Its Derivative Solutions. J.M.S.-PURE APPL. CHEM., A36(7&8), pp. 991-1000 (1999).

Claims 1 and 5 are rejected on the grounds set forth above. The teachings of Turzi and Francese as set forth above are reiterated.

While the prior art references teach compositions comprising HA, the art does not explicitly teach the hyaluronic acids are at a concentration of approximately 1.5 to 2.5% HA (Claim 3).

Petito teaches a method of treating a wound by administering HA (Abstract). 
The art teaches applying a composition that is preferably 0.5% HA, but which may be 0.01 to 65% (column 4, line 38, lines 59-62). The art uses 1.0% HA in Example 1-6. The art teaches the MW of HA in said composition may be between 0.1x106- 4.0x106 (hence, 100 KDa - 4000 KDa). 

In Ambrosio et al., rheological measurements were performed on Hyaluronic acid
(HA) and its derivative solutions to evaluate steady flow viscosity and dynamics response with the aim to correlate the materials properties to the concentration, molecular weight and chemical structure (Abstract). Ambrosio teaches rheological analysis is a useful tool to explore relationships between mechanical behavior and structure, concentration and molecular weight of biopolymers solutions. It provides valuable indications to better design proper substitutes for specific biomedical application (first paragraph of Conclusion). By using rheological analysis, we observed that HA solutions behave as viscous liquid or entanglement network as function of molecular weight and concentration. Entanglement formation is more affected by an increase of molecular weight than by an increase of concentration. Moreover, the results showed the possibility to modulate the rheological properties of HA based solutions by chemical modification without altering the biocompatibility of the HA molecules (last paragraph, page 1000). 

It would have been obvious to combine the teachings of the prior art and use HA in a concentration of about 1.5%. Petito teaches HA may successfully be used at any concentration between 0.01 to 65% to treat a tissue wound and explicitly uses a concentration of 1%. 1% is interpreted to be close to about 1.5%. Therefore one would expect the concentrations to have similar properties. Ambrosio teaches the behavior of HA solutions is a function of both molecular weight and concentration. Therefore both are variables that affect the behavior (i.e., viscous or entanglement) of HA solutions. The skilled artisan would optimize the concentration relative to MW to achieve a solution with the desired rheological behavior, as taught by Ambrosio.
 
MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).” 
 
Therefore a concentration that is about 1.5% is rendered obvious. Claim 3 is included in this rejection (claim 3).


Claim 6 recites a ratio of the low MW HA to the high MW HA of approximately 2:3, and a total concentration of HA is approximately 2.2% to approximately 2.8%.

As set forth above, Francese teaches the ratio of high to low MW HA may be in the range of about 0.1 to about 4. It would have been obvious to use the claimed ratio since Francese teaches any ratio between 0.1 to about 4 may be used to treat a tissue. 
Therefore, one would optimize the amount of low and high species to achieve a final MW that provides the desired viscosity and adhesion properties. One would expect success using the claimed ratio since Francese teaches any ratio in the disclosed range will provide an enhanced protective effect. Further, claim 6 recites a total concentration of HA is approximately 2.2% to approximately 2.8%. The Examiner notes the instant specification does not disclose the values encompassed by the term “approximately”.
It would have been obvious to combine the teachings of the prior art and use HA in a concentration of approximately 2.2% to approximately 2.8% since Petito teaches HA may successfully be used at any concentration between 0.01 to 65% to treat a tissue wound. The skilled artisan would optimize the amount of HA to achieve the desired therapeutic effect. One would have expected success since Petito teaches HA can be used in a concentration of 0.01 to 65% to treat a tissue. Therefore claim 6 is included in this rejection (claim 6). 

Therefore Applicant’s Invention is rendered obvious as claimed.


Claims 12, 15-16 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turzi et al. in view of Francese et al., Petito et al. and Ambrosio et al.

Claim 12 is directed to a system for preparing a cell composition. Therefore the claim is directed to a product. The system comprises a centrifuge tube having layers. The claim recites “a non-naturally occurring anticoagulant comprising a calcium cheating agent and/or a non-naturally occurring cell selector gel”. The claim recites prior to centrifugation the non-naturally occurring anticoagulant is above at least two hyaluronic acids. Because the anticoagulant is not required, the claimed order is not required. The claim recites upon centrifugation, the blood is separated into at least the platelet rich plasma and hyaluronic acid and red blood cells. Because the cell selector gel is not required, the claimed separation is not required. The claim recites the cell selector gel is adapted to separate blood components. As written, neither blood or blood components are required to be present in the tube. Because the cell selector gel is not required, the system is not required to separate blood or blood components.

The claim also recites the following:
The at least two hyaluronic acids comprising a first hyaluronic acid of approximately 600 KDa or less than 600 KDa, and a second hyaluronic acid selected from the following:


a hyaluronic acid of approximately 1000 KDa to approximately 2000 KDa at a concentration of approximately 1.5% to approximately 2.5%; 

a hyaluronic acid of approximately 4000 KDa or above 4000 KDa at a concentration of approximately 1.5% to approximately 2.5%.


The teachings of Turzi as set forth above are reiterated.

Turzi et al. disclose a process, tube and a device for preparing a wound healant composition (Abstract). Figure 16 teaches a tube comprising a layer of sodium citrate at the top, a cell selector gel in the middle and hyaluronic acid at the bottom. Turzi teaches sodium citrate is an anticoagulant (page 17, last paragraph). Because sodium citrate is prepared as a salt of citrate, it is interpreted to be non-naturally occurring. 

The art teaches a tube that can be centrifuged (page 11, beginning about the third paragraph). 

Therefore Turzi teaches a centrifuge tube with layers. The centrifuge tube contains a  non naturally occurring calcium chelating agent.

While Turzi teaches a centrifuge that contains an anticoagulant and a hyaluronic acid, the deficiency of Turzi is that the reference is silent regarding the weight of the hyaluronic acid used.

The teachings of Francese et al. as set forth above are reiterated.

Francese et al. disclose a method of protecting tissues exposed to trauma (Abstract).
Francese administers a bimodal composition comprising a HA fraction with a high MW
and a HA fraction with a low MW (column 2, lines 54-64). The weight of the high MW fraction is preferably in the range of about 2 million to about 4 million daltons (hence 2000-4000 KDa). The weight of the low MW fraction is preferably in the range of about 300,000 (hence, 300 KDa) (column 4, lines 20-30). Therefore the art suggests HA with a weight that is less than 600 kDA and HA with a weight of about 4000 kDA. The weight ratio of the first fraction (hence, high MW HA) to the second fraction (hence, low MW HA) is in the range of about 0.1 to about 4 (column 4, lines 47-49).

Francese teaches it has unexpectedly been found that such bimodal compositions have
advantages over compositions either of these HA fractions alone (column 2,
lines 59-64). As illustrated in comparative examples 1-3. The art teaches bidmodal
compositions have an enhanced protective effect when compared to compositions with
either low or high MW (column 7, lines 43-60).

As set forth above, Petito teaches a method of treating a wound by administering HA. 
The art teaches applying a composition that is preferably 0.5% HA, but which may be 0.01 to 65%. The art uses 1.0% HA in Example 1-6. The art teaches the MW of HA in said composition may be between 0.1x106- 4.0x106 (hence, 100 KDa - 4000 KDa). 

It would be obvious to combine the teachings of Turzi and Francese by using a
bimodal HA composition comprising a species less than 600 kDA and a species of approximately 4000kDA. One would have been motivated to do so since Francese teaches compositions with about 4000 KDa HA and 300 KDa (hence, less than 600 KDa) may be used in compositions that treat tissues. The skilled artisan would use the cited bimodal composition since it has an enhanced protective effect when compared to
compositions with either low or high MW fractions alone. One would have expected similar results since Turzi and Francese both use to heal HA tissues. 
It would have been obvious to combine the teachings of the prior art and use each HA in a concentration of about 1.5%. Petito teaches HA may successfully be used at any concentration between 0.01 to 65% to treat a tissue wound and explicitly uses a concentration of 1%. 1% is interpreted to be close to about 1.5%. Therefore one would expect the concentrations to have similar properties. Therefore a concentration that is about 1.5% is rendered obvious.  

As set forth above, Ambrosio et al. teach the behavior of HA solutions is a function of both molecular weight and concentration. Therefore both are variables that affect the behavior (i.e., viscous or entanglement) of HA solutions. The skilled artisan would optimize the concentration relative to MW to achieve a solution with the desired rheological behavior, as taught by Ambrosio. Therefore claim 12 is rendered obvious (claim 12).

As set forth above, Francese teaches the weight of the high MW fraction is preferably in the range of about 2 million to about 4 million daltons (hence 2000-4000 KDa). Examiner interprets 200 KDa to be approximately 1550 KDa. 4000 KDa reads on approximately 4000 KDa. Examiner notes claim 15 recites the second hyaluronic acid comprises two of the claimed hyaluronic acids, and both can be approximately 4000 KDA in size. Examiner interprets the claim to mean when the hyaluronic acids are both approximately 4000 KDa, they are at a combined concentration of between approximately 3.8% and approximately 4.2% (hence, 2% + 1.8% and 2% + 2.2%).

It would have been obvious to combine the teachings of the prior art and use HA in a concentration of approximately 3.8 % to approximately 4.2% since Petito teaches HA may successfully be used at any concentration between 0.01 to 65% to treat a tissue wound. Because HA is used as a therapeutic, the skilled artisan would optimize the amount of HA to achieve the desired effect. One would have expected success since Petito teaches HA may successfully be used at any concentration between 0.01 to 65%. As set forth above, Ambrosio et al. teach the behavior of HA solutions is a function of both molecular weight and concentration. Therefore both are variables that affect the behavior (i.e., viscous or entanglement) of HA solutions. The skilled artisan would optimize the concentration relative to MW to achieve a solution with the desired rheological behavior, as taught by Ambrosio. Therefore claim 15 is rendered obvious as claimed (claim 15).


Claim 16 recites a ratio of the low MW HA to the high MW HA of approximately 2:3, and a total concentration of HA is approximately 2.2% to approximately 2.8%.

As set forth above, Francese teaches the ratio of high to low MW HA may be in the range of about 0.1 to about 4. It would have been obvious to use the claimed ratio since Francese teaches any ratio between 0.1 to about 4 may be used to treat a tissue. 
Therefore, one would optimize the amount of low and high species to achieve a final MW that provides the desired viscosity and adhesion properties. One would expect success using the claimed ratio since Francese teaches any ratio in the disclosed range will provide an enhanced protective effect. Further, claim 16 recites a total concentration of HA is approximately 2.2% to approximately 2.8%. The Examiner notes the instant specification does not disclose the values encompassed by the term “approximately”.
It would have been obvious to combine the teachings of the prior art and use HA in a concentration of approximately 2.2% to approximately 2.8% since Petito teaches HA may successfully be used at any concentration between 0.01 to 65% to treat a tissue wound. Because HA is used as a therapeutic, the skilled artisan would optimize the amount of HA to achieve the desired effect. One would have expected success since Petito teaches HA may successfully be used at any concentration between 0.01 to 65%. Therefore claim 16 is included in this rejection (claim 16). 

Hyaluronic acids of the weights recited in claim 21 are rendered obvious on the same grounds recited in the rejection of claim 12. Therefore claim 21 is included in this rejection as claimed (claim 21).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Turzi et al. in view of Francese et al., Petito et al. and Ambrosio et al. as applied to claim 12 above, and further in view of Swann et al. (previously cited; Steam-Sterilizing Solid Hyaluronic Acid. Patent 5621093 1997).


Claim 12 is rejected on the grounds set forth above. The teachings of each cited reference is reiterated. 

Turzi disclose a process, tube and a device for preparing a wound healant composition . While Turzi suggests the use of hyaluronic acid (HA), the art is silent regarding steam sterilization of this component. 

Swann teaches “When used as a medical product, HA generally must be sterilized” (column 1, lines 20-21). The art teaches dry heating and autoclaving reduces the molecular weight of HA (column 1, lines 25-39). The art teaches steam sterilization has many advantages. This method does not leave chemical contaminants, and reduces the loss in molecular weight seen with autoclaving and dry heat (column 1, lines 44-45).

Including HA of the claimed sizes in Turzi’s system is obvious on the grounds set forth in the rejection of claim 12 above. It would have been obvious to sterilize the HA. One would have been motivated to do so since Turzi teaches a medical product comprising HA and Swann teaches when used as a medical product, HA generally must be sterilized. As set forth above, Swann teaches dry heating and autoclaving reduces the molecular weight of HA. The skilled artisan would use steam sterilization because it does not leave chemical contaminants, and reduces the loss in molecular weight seen with autoclaving and dry heat. One would have had a reasonable expectation of success since Swann teaches HA can be subjected to steam sterilization. One would have expected similar results since each reference is directed to the use of HA as a therapeutic. Therefore claim 17 is rendered obvious as claimed (claim 17).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turzi et al. in view of Francese et al. as applied to claim 1  above, and further in view of Coleman et al. (previously cited; Cross-Linked Hyaluronic Acid Fillers. American Society of Plastic Surgeons. 2006, Pages 661-665), and Lebreton et al. (previously cited; Cross-linking of low-molecular weight and high-molecular weight polysaccharides, preparation of injectable monophase hydrogels, polysaccharides and hydrogels obtained. US 2010/0226988 A1) as evidenced by Cimberle et al. (previously cited; Cross-linked hyaluronic acid injection maintains long-term filtration after trabeculectomy, Ocular Surgery News Edition, November 2010).

Claim 1 is rejected on the grounds set forth above. The teachings of Turzi and Francese are reiterated.

Neither reference discloses whether the hyaluronic acids used are reticulated.


Coleman teaches crosslinking natural hyaluronic acid produces a more stable molecule that is resistant to mechanical and enzymatic degradation (page 661, right column, first paragraph). As evidenced by Cimberle et al., crosslinked HA is also called reticulated HA. 

Lebreton et al. teach a process for crosslinking a mixture comprising at least one low
molecular weight polymer and at least one high molecular weight polymer (Abstract).
The art teaches the use of hyaluronic acid ([0031] [0037]). The art teaches the following
([0039]-[0041]):

In the context of the crosslinking of this type of polymer (hyaluronic acid salt(s)), in one
preferred variant of carrying out the crosslinking, the reaction mixture contains:
at least one hyaluronic acid salt of low molecular weight m, where m≥9.9.105 Da,
advantageously 104Da ≤ m ≤ 9.9.105 Da; and
at least one hyaluronic acid salt of high molecular weight M, where M≥106 Da, advantageously 106Da ≤ M ≤ 108 Da…

The art discloses the compositions in question, have been used in numerous
applications, including as cosmetic and dental surgery, in opthalmology, in orthopedics,
etc., as products for preventing tissue adhesions, in general surgery ([0008]).

It would have been obvious to combine the teachings of the prior art by using reticulated hyaluronic acids in the system taught by Turzi. One would have been motivated to do so since Lebreton teaches crosslinked low and molecular weight HA species are known in the art and, as taught by Coleman, crosslinked HA is more stable. One would have had a reasonable expectation of success since Lebreton teaches low and high molecular weight HA can be crosslinked. One would have expected similar results since each of the references teaches the use of HA in therapeutic compositions. Therefore claim 11 is included in this rejection (claim 11).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653